EXAMINER’S AMENDMENT

This is a first Office action on the merits, responsive to applicant’s original disclosure filed on 11/13/2019. Claims 1-11 are pending and are under consideration.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on 2/24/2020 and 3/29/2021 are being considered.

Drawings
The Drawings filed on 2/27/2020 have been received. It is noted that reference character “T” (corresponding to a depth of the substantially rectangular base section as in claim 1, line 6) is missing from the drawings, and as such, should be included in the drawings as noted below.

The application has been amended as follows:

In the Drawings:
The following changes to the drawings have been approved by the examiner to be completed by applicant:
reference character “T” must be added to the drawings (for example, in Fig. 2).
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

In the Claims:
1. (Currently Amended) A profile system (1) for fastening objects to a room wall provided with a plate covering, comprising at least one elongated rail profile (2), which extends in a longitudinal direction (L) and has a constant cross-section, and at least one plug element (3), which is fastenable directly and detachably to the at least one elongated rail profile (2) in a plug-in manner, wherein
the at least one elongated rail profile (2), viewed in cross-section, has a substantially rectangular base section (6), having a  depth (T) corresponding  to a  thickness of the plate covering and which is provided on a  front side of the substantially rectangular base section (6) with a receiving groove (7) extending in the longitudinal direction (L) with a groove opening (9) accessible from an  outside, and at least one fastening leg (13) which adjoins a  rear side of the substantially rectangular base section (6) substantially flush and projects outwards from the substantially rectangular base section (6), and wherein
the at least one plug element (3) has a holding section (19), , and an elongatedly formed connecting section (20) fastened to the holding section (19) and extending in the longitudinal direction (L), the connecting section (20) comprising at least one bar (21) extending outwards from the holding section (19) and a head section (22) arranged at the free end of the bar (21), the head section (22) being insertable through the groove opening (9) into the receiving groove (7) of the at least one elongated rail profile (2) in a first swivel position of the at least one plug element (3) with respect to a swivel axis (24) extending in the longitudinal direction (L) and is lockable by swiveling the at least one plug element (3) about the swivel axis (24) into a second swivel position within the receiving groove (7),
wherein the profile system (1) comprises at least one load-bearing  element (4) which, on a  substantially flat rear side (29) of the at least one load bearing element, is provided with a groove (31) which is open at a  bottom, closed at a  top and has undercuts (30) laterally,  dimensions of the groove (31) corresponding  to the holding section (19) of the at least one plug element (3) in such a way that the at least one load-bearing  element (4) can be pushed from above onto the 11Docket No.:2460-192.US holding section (19) in a form-fitting manner and bears flat against the plate covering, and a bath utensil (5) is fastened to a  front side of the at least one load-bearing  element (4).  
2. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the receiving groove (7), viewed in cross-section, defines  a circular arc (8) extending over at least 200º and having a first radius R1, the groove opening (9) has a predetermined groove width (B) and the head section (22) has a substantially cylindrical circumferential surface, which, viewed in cross-section, defines  a circular arc having a second radius R2, which is equal to or smaller than the first radius R1, a  maximum distance (amax) between a circular chord (23) delimiting the circular arc of the substantially cylindrical circumferential surface and the substantially cylindrical circumferential surface being smaller than the groove width (B).  

3. (Currently Amended) The [[A]] profile system (1) according to claim 1, further comprising undercut recesses (10, 11) provided on the rear side and/or on an  upper side and/or on an  underside of the substantially rectangular base section (6) of the at least one elongated rail profile (2).  

4. (Currently Amended) The [[A]] profile system (1) according to claim 1, further comprising a recess (12) with an undercut provided in a  corner region between an  underside and a  front side of the substantially rectangular base section (6) and/or in a  corner region between the front side and an  upper side of the substantially rectangular base section (6) and/or in a  corner region between the upper side and the rear side of the substantially rectangular base section (6), the recess defining a grout chamber.  
5. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the at least one fastening leg (13) is provided with a plurality of passage openings (14), which are uniformly spaced apart from one another in the longitudinal direction (L).  

6. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the at least one rail profile (2) and the at least one plug element (3) are made of metal, in particular of aluminum or stainless steel.  

7. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the holding section (19) is plate-shaped.  

8. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the at least one bar (21) of the connecting section (20) projects from the holding section (19) at an angle (P) in a  range of  100º to 110º.  

9. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the head section (22) is provided with a receiving deepening (27) extending in the longitudinal direction (L), into which a rubber lip (28) serving for tolerance compensation is inserted.  

10. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the at least one load-bearing  element (4) is made of metal or plastic.  
11. (Currently Amended) The [[A]] profile system (1) according to claim 1, wherein the bath utensil (5) is a holding bar, a shower seat, a towel holder or a shower tray.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination all the elements and features of the claimed profile system, including, inter alia the position, arrangement and orientation of the elements of the at least one rail profile, the at least one plug element, and the at least one load-bearing element, such that the load-bearing element can be pushed from above onto the holding section in a form-fitting manner and bears flat against the plate covering, and a bath utensil being fastened to the front side of the load-bearing element, as claimed in claim 1. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635